Citation Nr: 1618434	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-20 719A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This decision denied service connection for hypothyroidism.

In February 2016, a hearing was held in St. Petersburg, Florida before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

According the Veteran the benefit of the doubt, the evidence is at least in equipoise as to whether hypothyroidism is attributable to service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the Veteran's hypothyroidism was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for hypothyroidism.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III, below will discuss rules of law specific to service connection claims, and will apply the evidentiary standards above to the Veteran's claim.


III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

Here, a VA examination was conducted in February 2009.  At this examination the VA examiner confirmed the Veteran's diagnosed hypothyroidism, accompanied by symptoms including depression, watery eyes, thinning hair, increased sweating, and insomnia.  The Veteran reported that he took thyroid hormones in the 1980s while on active duty to lose weight.  The Veteran separated from active duty in April 1984.  The Veteran reported that he participated in a drug research project around 1986 and his thyroid function was tested as part of research protocol.  The Veteran was then informed that he had an "underactive" thyroid and placed on synthroid, which he is currently taking.  The doctor provided a negative etiology opinion on the basis that there was "no documented history of thyroid disease on active duty, only use of thyroid hormone to treat weight problem."

Hypothyroidism is defined as a "deficiency in thyroid activity, characterized by decrease in metabolic rate, fatigue, and lethargy."  Dorland's Illustrated Medical Dictionary, 771, 907 (32nd ed. 2012).  Alternatively it is defined as "diminished production of thyroid hormone, leading to clinical manifestations of thyroid insufficiency, including low metabolic rate, tendency to gain weight, somnolence, and sometimes myxedema."  Stedman's Medical Dictionary, loc. 431070, Westlaw (database updated November 2014).

A review of the Veteran's service treatment records reveal that he gained a substantial amount of weight in service, and at the time of his retirement evaluation in January and February of 1984, was on a "weight loss reduction program."  As indicated on his retirement evaluation this program included the use of drugs including hydrochlorothiazide, thyroid preparation, anti-spasmodics, and multi-vitamins."  At his January 1984 retirement evaluation the Veteran indicated that he was using the following medications: hydrochlorothiazide, Armours Thyroid, Hyosophen, Obermine Yellow, and Thereus-Z.  Moreover service treatment records document issues managing weight gain in January 1982, along with complaints of fatigue.  However, despite the fact that the Veteran underwent several blood tests with regard to elevated liver enzymes noted at his 1984 retirement evaluation, no abnormal thyroid issues were noted.  

A July 2012 VA treatment record from the Bay Pines VA Medical Center (VAMC) indicates that the Veteran discussed the RO's decision to deny service connection because the thyroid medication he had taken in service was prescribed for weight loss with his treating physician Dr. A.B.  Dr. A.B. opined that while the thyroid medication taken by the Veteran during service was used for weight loss, it was more likely that it also treated his hypothyroidism.  In support of this, Dr. A.B. stated that in the absence of a thyroid problem, the use of thyroid medication would most likely have caused his thyroid levels to "not be within [an] acceptable range."

The Veteran's current diagnosis of hypothyroidism, as confirmed at his February 2009 VA examination, meets the first criterion of service connection.  Additionally, the second element of service connection is satisfied by the Veteran's lay statements that he first started experiencing symptoms of weight gain and fatigue in service.

As for medical nexus, first, the Board finds the Veteran's lay statements as to the symptoms of his thyroid disorder to be both competent and credible.  Although the Veteran does not have the qualifications to diagnose hypothyroidism, he can report details as to the date and circumstances of his diagnosis, as well as symptoms that he experienced in service prior to his diagnosis because those facts are directly within his knowledge and ability to observe.  Moreover, the Veteran's lay statements as to his in-service symptoms are corroborated by his service treatment records.

Second, although the Board notes that the Veteran's 1984 retirement evaluation examination does not note any abnormal thyroid function, the Board finds that the Veteran's July 2012 treatment record from Dr. A.B. provides a credible, competent, and probative medical explanation for the absence of any abnormal diagnostic findings indicating thyroid dysfunction.  The Boards finds Dr. A.B.'s July 2012 medical opinion to be probative because he was the Veteran's treating physician for his hypothyroidism and would be familiar with the effects of thyroid medication on thyroid function.

Finally, the Board finds that the February 2009 VA opinion is of limited probative value, because while it acknowledged that the Veteran was taking thyroid medication in service, it did not address any impact that the medication would have had on thyroid function and the Veteran's thyroid symptoms reflected elsewhere in his service treatment records; instead it solely relied on the lack of "documented history" of thyroid disease during active service.  Nor does the examiner address the proximity in time of the Veteran's formal diagnosis of hypothyroidism to the end of his active service.  

Because the Veteran's lay statements as to his diagnosis of hypothyroidism, thyroid medications taken in service, and his in service symptoms are corroborated by his service treatment records, his 1986 diagnosis of hypothyroidism was close in time to his separation from active duty service, and Dr. A.B.'s July 2012 medical explanation for how the thyroid medication taken for weight loss would have impacted the Veteran's thyroid function, the Board finds that the evidence in favor of the Veteran's claim and the evidence against the Veteran's claim are at least equal.  As such, according the Veteran the benefit of the doubt, entitlement to service connection is warranted here. 


ORDER

Service connection for hypothyroidism is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


